DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 04/04/2022. 
Claims 1-20 are pending.  Claims 1, 10 and 17 have been amended. Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see second through third paragraph of page 11 of the remarks, filed 04/04/2022, with respect to the newly added limitations of amended claims 1, 10 and 17 have been fully considered and are persuasive.  The rejections under 35 USC 103 of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining, by the PID controller, trajectory correction parameters for changing the actual wellbore trajectory path of the wellbore to a modified correction path having a minimum incremental wellbore energy, based on the target point, the minimum incremental wellbore energy determined by an overall angle change, a wellbore curvature, a borehole torsion, and a change in azimuth angle; and automatically controlling, by the PID controller, the actual wellbore trajectory path of the wellbore as it is drilled through the formation, based on the trajectory correction parameters determined for the modified correction path, in combination with the limitations set forth by the claim.
Dependent claims 2-9, are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 10, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining trajectory correction parameters for changing the actual wellbore trajectory path of the wellbore to a modified correction path having a minimum incremental wellbore energy, based on the target point, the minimum incremental wellbore energy determined by an overall angle change, a wellbore curvature, a borehole torsion, and a change in azimuth angle; and automatically controlling the actual wellbore trajectory path of the wellbore as it is drilled through the formation, based on the trajectory correction parameters determined for the modified correction path, in combination with the limitations set forth by the claim.
Dependent claims 11-16, are allowed for the reasons explained above with respect to independent claim 10 from which they depend.
Claim 17, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining trajectory correction parameters for changing the actual wellbore trajectory path of the wellbore to a modified correction path having a minimum incremental wellbore energy, based on the target point, the minimum incremental wellbore energy determined by an overall angle change, a wellbore curvature, a borehole torsion, and a change in azimuth angle; and automatically controlling the actual wellbore trajectory path of the wellbore as it is drilled through the formation, based on the trajectory correction parameters determined for the modified correction path, in combination with the limitations set forth by the claim.
Dependent claims 18-20, are allowed for the reasons explained above with respect to independent claim 17 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864